
QuickLinks -- Click here to rapidly navigate through this document


EXECUTION COPY



TRANSITIONAL SERVICES AGREEMENT


    This Transitional Services Agreement ("Agreement") is made and entered into
as of the 16th day of May, 2001 by and between Gentle Dental Service
Corporation, a Washington corporation and wholly-owned subsidiary of
InterDent, Inc., a Delaware corporation ("InterDent"), with offices at 222 North
Sepulveda Blvd., Suite 740, El Segundo, CA 90245 ("GDSC") and MON Acquisition
Corp., a Florida corporation, with offices at One South School Avenue, Suite
1000, Sarasota, FL 34337 ("MON").

R E C I T A L S

1.  GDSC and MON are parties to that certain Purchase Agreement dated as of
April 17, 2001 (the "Purchase Agreement"), pursuant to which MON has agreed to
purchase the Assets and Shares and assume the Assumed Obligations. Capitalized
terms not defined herein have those meanings ascribed to them in the Purchase
Agreement.

2.  GDSC and MON desire to enter into an agreement concerning certain services
that GDSC will provide to MON, all as more fully described in Section 1 hereof
(the "Services"), and concerning the sublicensing of certain software
applications that GDSC will provide to MON and the licenses for certain software
applications that MON will purchase and that GDSC will host on MON's behalf, all
as more fully described in Section 3 hereof (the "Software"), in each case
during the Transitional Period (as defined below).

A G R E E M E N T

1.  Services.

    1.1  Office Management Systems.  During the Transitional Period, GDSC will
provide, or will cause InterDent to provide MON with first level help desk
technical support for, and coordination with Quality Systems, Inc. ("QSI")
and/or the regional MON staff to support the QSI office management system, which
consists of the software described in Section 3.1 and four (4) MON-owned
regional servers connected to currently existing MON-managed dental practices by
a dedicated "hub and spoke" telecommunications system (the "QSI System"). In
addition, MON will maintain three (3) regional system coordinators who will
continue operating the daily tasks required to support the QSI System.

    1.2  Data Communication Systems.  During the Transitional Period, GDSC will
provide, or will cause InterDent to provide MON with (a) monitoring services for
the data communications lines between MON's regional QSI System servers and the
currently existing MON-managed dental practices ("Regional Lines"); and (b) with
access to and monitoring services for the data communications lines between
MON's regional QSI System servers and InterDent's domain servers ("Domain
Lines," and together with the Regional Lines, the "Data Communications Lines").
Such monitoring services shall consist of central monitoring of all Data
Communications Lines remotely, first level help desk support by GDSC's or
InterDent's technical support employees, as the case may be, through the
InterDent national help number and notifying local vendors of any technical
problems reported to GDSC or InterDent by MON. Any technical support provided
pursuant to this Section shall be provided centrally from InterDent's facilities
with software tools and remote monitoring, and GDSC or InterDent, as the case
may be, will maintain an "open ticket" until a technical problem is resolved.
The Domain Lines will provide MON with access to the intranet systems described
in Section 1.3, the internet systems described in Section 1.4 and the Software
described in Section 3. In addition, MON will maintain two (2) regional
technical support staff (currently located in Pennsylvania and Florida), and
GDSC or InterDent will involve such MON regional technical support staff as
required.

    1.3  Intranet Systems.  During the Transitional Period, GDSC will provide,
or will cause InterDent to provide MON with intranet systems that provide access
to the following reference documents, software programs and directories:
(a) office training and reference documentation for the QSI System;

--------------------------------------------------------------------------------

(b) GDSC's proprietary computer assisted training software program for the QSI
System; (c) the Compass Management System (licensed to MON by GDSC pursuant to
that certain Software License and Maintenance Agreement entered into by and
between the parties concurrently herewith); and (d) an area for communicating
specific information and maintaining corporate department directories. GDSC will
also provide, or will cause InterDent to provide MON with technical support for
such intranet systems centrally from InterDent's facilities with software tools
and remote monitoring.

    1.4  Internet Systems.  During the Transitional Period, GDSC will provide,
or will cause InterDent to provide MON with internet systems that provide access
to the Internet, and include "firewall" and e-mail virus protection, and will
provide MON with first level help desk technical support for such internet
systems centrally from InterDent's facilities with software tools and remote
monitoring.

    1.5  General Office Technical Support.  During the Transitional Period, GDSC
will provide, or will cause InterDent to provide MON with technical support for
computer terminals, printers, personal computers, data network equipment. Such
support will be provided through a national help number, prioritized and
referred to the appropriate function within MON's information technology field
group. The aforementioned technical support shall not include the replacement of
any equipment, parts or supplies, the sole cost of which shall be borne by MON.

    1.6  Hosting Services.  During the Transitional Period, GDSC will provide,
or will cause InterDent to provide MON with those technical support services for
the Software at the Initial Installation Site as is necessary to operate the
hardware and software server environment for the hosted Software (identified in
Section 3) and the Compass Management System.

    1.7  Scope.  The scope of the Services which GDSC will provide to MON
hereunder is and will be limited by the terms and conditions of (a) that certain
QSI System Purchase Agreement, that certain QSI Program License Agreement and
that certain QSI Support Services Agreement, each dated June 30, 1995, and
attached hereto as Exhibit A (the "QSI System Agreements"); and (b) that certain
Qwest Communications Corporation Q GuaranteedSM Term Agreement, dated April 7,
1999, and that certain Qwest Internet Solutions, Inc. Dedicated Internet Access
Service Agreement (undated), attached hereto as Exhibit B (the "Qwest
Agreements"). In addition, the scope of the Services which GDSC will provide to
MON hereunder, and its right and obligation to provide such Services, are and
will be limited by the terms and conditions of the software licenses to be
purchased by MON as described in Sections 3.3 and 3.4 herein.

2.  Performance and Support Levels. GDSC shall provide the Services hereunder at
the same performance level and on the same basis as it then currently undertakes
the Services for its own benefit. Further, the Services and Software which GDSC
will provide to MON hereunder will be provided only to ninety-one
(91) MON-managed dental offices.

3.  Licenses and Software.

    3.1  QSI System.  Subject to the provisions of this Agreement and the
Consent Agreement dated May 16, 2001, among Quality Systems, Inc., GDSC and MON,
attached hereto as Exhibit C, InterDent grants to MON a limited, nonexclusive,
nonsublicensable, nontransferable right and sublicense in the United States to
use during the Transitional Period the QSI System software (the "QSI
Software")and the QSI support services, solely to the extent of GDSC's right and
license to use the same (the "QSI Sublicense").

    3.2  Computer Assisted Training Program.  Subject to the provisions of this
Agreement, GDSC grants to MON a limited, nonexclusive, nonsublicensable,
nontransferable right and license in the United States to use during the
Transitional Period GDSC's proprietary computer assisted training program (the
"CAT Software") solely through the intranet system described in Section 1.2.

2

--------------------------------------------------------------------------------

    3.3  E-Mail Software.  MON shall purchase licenses for its own use for the
Microsoft Exchange Server software application (the "Microsoft Software"). GDSC
shall not be responsible for any costs or fees incurred by MON in the purchase
of the aforementioned software.

    3.4  General Accounting Systems Software.  MON shall purchase licenses for
its own use for the Great Plains accounting software application, and the Citrix
Mainframe software application, the Microsoft Terminal Server software
application and the Microsoft SQL Server software application, each of which are
used to access the Great Plains accounting software application (the "Great
Plains Software"). GDSC shall not be responsible for any costs or fees incurred
by MON in the purchase of the aforementioned software.

4.  Transition.

    4.1  Transition Services.  During the Transitional Period, GDSC will provide
MON with such services as may be reasonably requested by MON to assist MON with
the acquisition of the Services and licenses for the Software from third party
providers (the "Transition Services").

    4.2  Effect of Transition.  The parties anticipate that, as MON acquires
certain of the Services and licenses for the Software directly from third party
providers during the Transitional Period, MON will no longer require the
provision of those Services and/or Software licenses from GDSC. MON will notify
GDSC in writing of those Services it no longer wishes to receive, or those
Software licenses it no longer needs from GDSC at least thirty (30) days prior
to the date on which such Services and/or Software licenses are no longer
required (the "Obligation End Date"). Upon the Obligation End Date, GDSC shall
be relieved of its obligation to provide such Services, and/or the license(s)
for such Software shall terminate, and the same shall be deemed deleted from the
definitions of "Services" and "Software" hereunder, respectively.

5.  Fees.

    5.1  In consideration of GDSC's performance of the Services (excluding the
Transition Services) during the Initial Term and license grants for the Software
as provided hereunder, MON hereby agrees to pay GDSC a monthly fee during the
Initial Term in the amount of eleven thousand six hundred twenty-five dollars
($11,625) (the "Initial Monthly Service Fee"). Thereafter, in the event that
this Agreement enters a Renewal Term, in consideration of GDSC's performance of
the Services (excluding the Transition Services) and license grants for the
Software as provided hereunder, MON hereby agrees to pay GDSC a fee during such
Renewal Term in an amount equal to GDSC's actual costs of directly or indirectly
performing the services (the "Renewal Monthly Service Fee"). GDSC's actual costs
consist of direct costs (i.e., costs that can be isolated to services provided
solely to MON) and a pro-rated portion of shared costs (i.e., costs that are not
directly attributable to either party but which are required to provide the
Services). The pro-rated portion is calculated as follows: i) 30% of budgeted IT
staff salaries and 10% of budgeted IT management salaries; ii) 30% of IT
equipment depreciation; and iii) 30% of shared communications costs.
Notwithstanding the foregoing, the Renewal Monthly Service Fee during the first
Renewal Term shall not include a pro-rated portion of IT equipment depreciation.
The Initial Monthly Service Fee and the Renewal Monthly Service Fee do not
include (a) fees payable to QSI for the QSI System; (b) fees payable for the
Direct Lines; and (c) fees payable to MCI Worldcom for long distance usage, each
of which MON will pay directly to the applicable third party vendor.

    5.2  Upon the occurrence of an Obligation End Date, but only once every six
(6) months during the Term, GDSC shall adjust the Initial Monthly Service Fee or
the Renewal Monthly Service Fee, as the case may be, to reflect GDSC's reduced
provision of Services and Software licenses hereunder. To the extent already
paid, GDSC shall not be obligated to refund either the Initial Monthly Service
Fee or the Renewal Monthly Service Fee to reflect the change in Services or
Software provided by InterDent to MON.

3

--------------------------------------------------------------------------------

    5.3  In consideration of GDSC's performance of the Transition Services, MON
hereby agrees to pay GDSC fees equal to GDSC's costs and expenses related to
such performance, on a time and materials basis, including without limitation an
amount equal to the pro-rated salary and benefit expenses for the personnel
providing the Transition Services determined based upon the percentage of total
work time such personnel expend on MON as compared to all other matters (the
"Transition Services Fees").

    5.4  GDSC will provide MON with a monthly invoice, setting forth the Initial
Monthly Service Fee or Renewal Monthly Service Fee, as the case may be, and the
Transition Service Fees payable by MON for Services rendered by GDSC during the
preceding month. An invoice will be due and payable by MON thirty (30) days
following its receipt of the invoice. Any amounts payable by MON under this
Agreement that remain unpaid after the due date shall be subject to a late
charge equal to one and one-half percent (1.5%) per month from the due date
until such amount is paid or the maximum amount allowable by law, whichever is
less.

    5.5  During the term of this Agreement and for a period of one (1) year
thereafter, GDSC shall retain complete and accurate books, records and
supporting documentation regarding the Services provided to and the fees paid by
MON hereunder. During the term of this Agreement and for a period of one
(1) year thereafter upon reasonable advance notice to GDSC, GDSC shall provide
MON or its external auditors with access to the aforementioned books, records
and supporting documentation, for the purpose of conducting an audit. Any such
audit will be conducted at MON's expense (except as otherwise provided below),
only once annually, and during GDSC's normal business hours at the GDSC location
where the relevant books, records and supporting documentation are kept in the
normal course of business, and shall be conducted to minimize any disruption to
GDSC's business activities. In the event that any such audit reveals that the
Maintenance Fees paid by MON exceed the actual costs incurred by GDSC in
providing the Services by more than four percent (4%), GDSC will immediately pay
the difference (i.e., GDSC's actual cost of providing the Services minus the
Initial Monthly Service Fees and the Renewal Monthly Service Fees paid by MON)
and interest thereon at a rate of one and one-half percent (1.5%) per month from
the date the Initial Monthly Service Fees or the Renewal Monthly Services Fees,
as the case may be, were paid by MON until the date of such audit, or the
maximum amount allowable by law, whichever is less, together with the reasonable
costs of such audit.

6.  Ownership.

    6.1  MON acknowledges and agrees that, as between GDSC and MON, GDSC retains
all right, title and interest (including all Intellectual Property Rights (as
such term is defined below)) in and to the Software provided hereunder and does
not convey any proprietary rights or other interest therein to MON, other than
the sublicenses granted pursuant to the terms and conditions of this Agreement.
For purposes of this Agreement, "Intellectual Property Rights" means all current
and future worldwide copyrights, trade secrets, patents and other patent rights,
utility models, mask work rights, moral rights, trademarks, trade names, service
marks, and all other intellectual property rights, including all applications
and registrations with respect thereto.

7.  Warranties.

    7.1  GDSC represents and warrants to MON that: (a) it has the power and
authority to enter into this Agreement and to perform its obligations hereunder
and that its obligations hereunder are not in conflict with any other GDSC
obligations; (b) GDSC has not agreed to the imposition of any lien that would
interfere with MON's use of the QSI Software or the CAT Software as permitted
hereunder, and the CAT Software and, to GDSC's knowledge, the QSI software is
free of any such liens; (c) all Services performed by GDSC or InterDent
hereunder will be performed in a competent and professional manner by qualified
personnel with the skill, training and background necessary to

4

--------------------------------------------------------------------------------

accomplish their assigned tasks, and will conform to MON's requirements
hereunder; and (d) GDSC is the owner of and/or is authorized to license the QSI
Software and the CAT Software.

    7.2  MON represents and warrants to GDSC that it has the power and authority
to enter into this Agreement, and its obligations hereunder are not in conflict
with any other MON obligations.

    7.3  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7, THE SERVICES AND
SOFTWARE ARE PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND, AND NEITHER PARTY
MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES, AND SPECIFICALLY DISCLAIMS ALL
OTHER REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

8.  Confidential Information.

    8.1  GDSC agrees to regard and preserve as confidential all information
related to the business and activities of MON, the MON Affiliates and their
respective customers, clients, suppliers and other entities with whom MON does
business, that may be obtained by GDSC as a result of this Agreement (the "MON
Confidential Information"). GDSC agrees to hold the MON Confidential Information
in trust and confidence for MON, take such precautions (but no less than
reasonable precautions) to protect the confidentiality of the MON Confidential
Information and not to disclose the MON Confidential Information to any person,
firm or enterprise, or use (directly or indirectly) the MON Confidential
information for its own benefit or the benefit of any other party, unless
authorized by MON in writing; provided, however, that it may disclose the MON
Confidential Information to GDSC's employees, agents, contractors and advisors
who need to know the MON Confidential Information to enable GDSC to perform its
obligations and exercise its rights under this Agreement, who are advised of the
confidential and proprietary nature of the MON Confidential Information and who
are either subject to written nondisclosure obligations no less restrictive than
those contained in this Agreement or who are otherwise subject to a duty of
loyalty and confidentiality to GDSC. Further, with respect to MON Confidential
Information which GDSC obtains, controls or otherwise possesses in connection
with its provision of the Services hereunder, GDSC agrees to undertake security
measures, at a minimum to the extent that GDSC would provide security for the
GDSC Confidential Information, to: (a) safeguard all MON Confidential
Information digitally stored on any systems under the control or in the
possession of InterDent; (b) safeguard the physical integrity and condition of
media in GDSC's control containing such digitally stored MON Confidential
Information; (c) within sixty (60) days of the Effective Date, restrict access
to digitally stored MON Confidential Information only to MON, its designated
employees and/or its authorized employees (except as otherwise permitted by this
Section); and (d) prevent unauthorized use and disclosure of such digitally
stored MON Confidential Information by any third party.

    8.2  MON agrees to regard and preserve as confidential all information
related to the business and activities of GDSC and its customers, clients,
suppliers and other entities with whom GDSC does business, that may be obtained
by MON as a result of this Agreement (including without limitation the Software)
(the "GDSC Confidential Information"). MON agrees to hold the GDSC Confidential
Information in trust and confidence for GDSC, take such precautions (but no less
than reasonable precautions) to protect the confidentiality of the GDSC
Confidential Information and not to disclose the GDSC Confidential Information
to any person, firm or enterprise, or use (directly or indirectly) any GDSC
Confidential Information for its own benefit or the benefit of any other party,
unless authorized by GDSC in writing; provided, however, that it may disclose
the GDSC Confidential Information to MON's employees, agents, contractors and
advisors who need to know the GDSC Confidential Information to enable MON to
perform its obligations and exercise its rights under this Agreement, who are
advised of the confidential and proprietary nature of the GDSC Confidential
Information and

5

--------------------------------------------------------------------------------

who are either subject to written nondisclosure obligations no less restrictive
than those contained in this Agreement or who are otherwise subject to a duty of
loyalty and confidentiality to MON.

    8.3  Information shall not be considered Confidential Information to the
extent, but only to the extent, that such information is: (a) already known to
the receiving party free of any restriction at the time it is obtained from the
other party; (b) subsequently learned from an independent third party free of
any restriction and without breach of this Agreement; (c) is or becomes publicly
available through no wrongful act of either party; or (d) is independently by
one party without reference to any Confidential Information of the other.

    8.4  If either party is directed to disclose the Confidential Information of
the other party by operation of law or in connection with a judicial or
governmental proceeding or inquiry, it will promptly notify the other party and
will assist the other party in seeking a suitable protective order or assurance
of confidential treatment and in taking any other steps deemed reasonably
necessary by the other party to preserve the confidentiality of any such
Confidential Information.

    8.5  Each party acknowledges and agrees that, in the event of a breach or
threatened breach of any of the foregoing provisions, the other will have no
adequate remedy in money damages and, accordingly, shall be entitled to seek
injunctive relief against such breach or threatened breach; provided, however,
that no specification of a particular legal or equitable remedy shall be
construed as a waiver, prohibition or limitation of any legal or equitable
remedies in the event of a breach hereof.

9.  Indemnity.

    9.1  MON will indemnify, defend and hold GDSC and its Affiliates harmless
from and against any and all costs, liabilities, losses and expenses (including,
but not limited to, reasonable attorneys' fees) resulting from (a) materials,
information or data that MON provides to GDSC in connection with this Agreement,
or that is transmitted by MON using the Services provided hereunder; (b) any act
or omission by MON, its employees, contractors, agents or Affiliates that
results in a breach of any of the QSI System Agreements or any of the Qwest
Agreements; and (c) any breach by MON of its representations and warranties in
Section 7 of this Agreement. MON shall have the right to conduct the defense of
any such claim or action and all negotiations for its settlement or compromise,
unless otherwise mutually agreed to in writing; provided, however, should MON's
interests and GDSC's interests materially conflict, GDSC may conduct its own
defense and MON shall reimburse GDSC for the reasonable fees and expenses of
GDSC's counsel. Notwithstanding the foregoing, MON may not settle or compromise
any such claim or action without the prior written consent of GDSC, not to be
unreasonably withheld, if the settlement or compromise contains an admission of
liability or wrongdoing on the part of GDSC or otherwise materially prejudices
GDSC's interests including but not limited to an increase in costs or the
payment of money.

    9.2  GDSC will indemnify, defend and hold MON and its Affiliates harmless
from and against any and all costs, liabilities, losses and expenses (including,
but not limited to, reasonable attorneys' fees) resulting from any claim, suit,
action or proceeding brought by third parties against MON and/or its Affiliates
alleging (a) the infringement of any Intellectual Property Right resulting from
GDSC's provision of the Services, the QSI Software or the CAT Software;
provided, however, that should such infringement be caused solely by QSI or
Qwest (or a substitute provider of the services or software provided by QSI or
Qwest), and to the extent such infringement is caused by QSI or Qwest (or such
substitute provider), GDSC shall not indemnify, defend and hold MON and its
Affiliates harmless, unless GDSC receives indemnification or such other
reimbursement from QSI or Qwest (or such substitute provider) for such
infringement, and GDSC agrees to pursue any and all rights to indemnification or
such other reimbursement or claims to which it may be entitled; (b) any act or
omission by GDSC, its employees, contractors, agents or Affiliates that results
in a breach of any of the QSI System Agreements or any of the Qwest Agreements;
and (c) any breach by GDSC of its representations and warranties in Section 7 of
this Agreement. GDSC shall have the right to conduct

6

--------------------------------------------------------------------------------

the defense of any such claim or action and all negotiations for its settlement
or compromise, unless otherwise mutually agreed to in writing; provided,
however, should GDSC's interests and MON's interests materially conflict, MON
may conduct its own defense and GDSC shall reimburse MON for the reasonable fees
and expenses of MON's counsel. Notwithstanding the foregoing, GDSC may not
settle or compromise any such claim or action without the prior written consent
of MON, not to be unreasonably withheld, if the settlement or compromise
contains an admission of liability or wrongdoing on the part of MON or otherwise
materially prejudices MON's interests including but not limited to an increase
in costs or the payment of money. If the Services, QSI Software or the CAT
Software furnished hereunder become, or in GDSC's opinion are likely to become,
the subject of any such claim or action, then, GDSC, at its sole expense may
either: (a) procure for MON the right to continue using same as contemplated
hereunder; (b) modify same to render same non-infringing (provided such
modification does not adversely affect MON's use as contemplated hereunder); or
(c) replace same with equally suitable, functionally equivalent, compatible,
non-infringing products, materials and/or services.

    9.3  THE FOREGOING PROVISIONS IN THIS SECTION 9 STATE THE ENTIRE LIABILITY
AND OBLIGATIONS OF GDSC AND MON, AS THE CASE MAY BE, AND THE EXCLUSIVE REMEDY OF
GDSC AND MON, AS THE CASE MAY BE, WITH RESPECT TO ANY ACTUAL OR ALLEGED
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT BY THE SOFTWARE OR THE SERVICES.

10.  Liability Limitations.

    10.1  IN NO EVENT WILL EITHER PARTY BE LIABLE, TO THE OTHER OR TO ANY THIRD
PARTY, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, IN ANY MANNER IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION OR THE BASIS
OF THE CLAIM OR WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION OF LIABILITY
SHALL NOT APPLY TO DAMAGES RESULTING FROM (A) THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH PARTY; (B) A BREACH OF SUCH PARTY'S CONFIDENTIALITY
OBLIGATIONS HEREUNDER; (C) EACH PARTY'S INDEMNIFICATION OBLIGATIONS HEREUNDER;
AND/OR (D) CLAIMS RELATING TO INTELLECTUAL PROPERTY.

    10.2  IN ADDITION, GDSC'S LIABILITY IN THE AGGREGATE UNDER THIS AGREEMENT
WILL NOT, IN ANY EVENT, EXCEED THE AMOUNTS ACTUALLY PAID TO GDSC BY MON UNDER
THIS AGREEMENT DURING THE ONE (1) MONTH PRECEDING THE DATE OF THE UNDERLYING
CLAIM AND MON'S LIABILITY IN THE AGGREGATE UNDER THIS AGREEMENT WILL NOT, IN ANY
EVENT, EXCEED ANY AMOUNTS EXPRESSLY PAYABLE TO GDSC HEREUNDER, BUT NOT PAID;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION OF LIABILITY SHALL NOT APPLY TO
DAMAGES RESULTING FROM (A) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
PARTY; (B) A BREACH OF SUCH PARTY'S CONFIDENTIALITY OBLIGATIONS HEREUNDER;
(C) EACH PARTY'S INDEMNIFICATION OBLIGATIONS HEREUNDER; AND/OR (D) CLAIMS
RELATING TO INTELLECTUAL PROPERTY.

11.  Term and Termination.

    11.1  Term.

       11.1.1  The term of this Agreement shall begin on the Effective Date and
shall continue for a period of one hundred eighty (180) days (the "Initial
Term"), which period shall automatically renew for additional one hundred eighty
(180) day periods (each, a "Renewal Term") unless and until either

7

--------------------------------------------------------------------------------

party (except as provided herein) delivers written notice to the other party at
least sixty (60) day prior to the expiration of the Initial Term or then-current
Renewal Term, as the case may be, of its intention not to renew this Agreement
(the Initial Term and the Renewal Term(s) (if any) are referred to herein as the
"Transitional Period"), or unless earlier terminated as set forth in this
Section 11. Notwithstanding the foregoing, only MON may elect not to renew this
Agreement for a first and a second Renewal Term (i.e., MON has a unilateral
right to renew this Agreement for two (2) consecutive Renewal Terms immediately
subsequent to the Initial Term).

       11.1.2.  Notwithstanding any other provision of this Section 11.1, the
term of the QSI Sublicense shall begin on the Effective Date and shall continue
for a period of five (5) years (the "QSI Sublicense Term"), unless earlier
terminated pursuant to Sections 11.2, 11.3 or 11.4. GDSC may elect to terminate
the QSI Sublicense Term at any time after the expiration of such term's first
five hundred forty (540) days should GDSC determine in its sole discretion that
it no longer wishes to license the QSI System, provided that GDSC delivers
written notice to MON of such termination at least sixty (60) days in advance.

    11.2  In the event of a material breach of this Agreement by GDSC, MON may
(reserving cumulatively all other remedies and rights under this Agreement and
in law and in equity) terminate this Agreement, in whole or in part, by giving
GDSC thirty (30) days' written notice thereof; provided, however, that any such
termination shall not be effective if the breach has been cured prior to the
expiration of said thirty (30) days.

    11.3  In the event of a material breach of this Agreement by MON, GDSC may
(reserving cumulatively all other remedies and rights under this Agreement and
in law and in equity) terminate this Agreement, in whole or in part, by giving
MON thirty (30) days' written notice thereof; provided, however, that any such
termination shall not be effective if the breach has been cured prior to the
expiration of said thirty (30) days.

    11.4  MON may terminate this Agreement without cause upon sixty (60) days
prior written notice to GDSC.

    11.5  Upon termination: (a) all provisions of this Agreement shall terminate
(subject to Section 12 of this Agreement); (b) MON shall remain obligated to pay
GDSC any outstanding amounts due and payable to GDSC under this Agreement;
(c) MON shall immediately discontinue use of the Software and GDSC Confidential
Information, and within ten (10) days certify in writing to GDSC that all copies
of GDSC Confidential Information have either been returned to GDSC or destroyed
in accordance with GDSC's specific instructions; and (d) GDSC shall immediately
discontinue use of MON Confidential Information and within ten (10) days certify
in writing to MON that all copies of MON Confidential Information have either
been returned to MON or destroyed in accordance with MON's specific
instructions.

12.  Miscellaneous.

    12.1  MON Obligations.

       12.1.1  MON shall, and shall cause all persons to whom the Services and
Software are made available to, observe such reasonable security policies and
procedures as may be established and provided to MON in writing from time to
time by GDSC to maintain the confidentiality, security and integrity of its
systems, processes and data.

       12.1.2  During the Term, MON will continue to employ and compensate an
employee responsible for day-to-day data processing operation of the Compass
Management System. In consideration of the discounted Initial Monthly Service
Fee and Renewal Monthly Service Fee afforded MON by GDSC hereunder, GDSC shall
be entitled to the benefit of two-thirds of such employee's work time and
attention.

8

--------------------------------------------------------------------------------

    12.2  Cooperation. The parties will act in good faith in performing their
obligations hereunder and, among other things, will cooperate with and assist
each other in installing and maintaining all necessary facilities, equipment and
services necessary to accomplish the purposes of this Agreement.

    12.3  Excusable Delay. In no event shall either party be liable to the other
for any delay or failure to perform due to causes beyond the reasonable control
and without the fault or negligence of the party claiming excusable delay.

    12.4  Notices. Unless otherwise specified in this Agreement, all notices
shall be in writing and delivered personally, mailed, first class mail, postage
prepaid, or delivered by confirmed electronic or digital means, to the addresses
set forth at the beginning of this Agreement and to the attention of the
undersigned. Either party may change the addresses or addressees for notice by
giving notice to the other. All notices shall be deemed given on the date
personally delivered, when placed in the mail as specified or when electronic or
digital confirmation is received.

    12.5  Advertising or Publicity. Neither party shall use the name or marks,
refer to or identify the other party in advertising or publicity releases,
promotional or marketing correspondence to others without first securing the
written consent of such other party.

    12.6  Assignment. Neither party may assign this Agreement and/or any rights
and/or obligations hereunder without the prior written consent of the other
party and any such attempted assignment shall be void; provided however, that
MON may assign this Agreement and/or any of its rights hereunder, and/or
delegate any of its obligations hereunder to a MON Affiliate upon written notice
to GDSC, provided that such permitted assignee agrees in writing to be bound by
and comply with all the terms and conditions of this Agreement. GDSC may assign
this Agreement and/or any of its rights hereunder, and or delegate any of its
obligations hereunder to an GDSC Affiliate or a party acquiring all or
substantially all of its assets upon written notice to MON, provided that such
permitted assignee agrees in writing to be bound by and comply with all of the
terms and conditions of this Agreement. This Agreement shall be binding upon the
parties' permitted assigns and successors and references to each party shall
include such assigns and successors. For purposes of this Agreement, "Affiliate"
means with respect to any person or entity (the "Relevant Person"), any other
person or entity which either (a) directly or indirectly owns or controls the
Relevant Person, or (b) is directly or indirectly owned or controlled by the
Relevant Person, or (c) is under direct or indirect common control with the
Relevant Person. The term "control" (and its corollaries) includes, without
limitation, ownership of equity or other interests representing a majority of
total voting power in an entity, or ownership of equity or other interests
sufficient to direct the management and/or operations of an entity.

    12.7  Governing Law, Jurisdiction and Attorneys' Fees. The provisions of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction). Each party hereto irrevocably
submits to the jurisdiction of the state and federal courts located in
Wilmington, Delaware, in any action or proceeding arising out of or relating to
this Agreement, and each party hereby irrevocably agrees that all claims in
respect of any such action or proceeding must be brought and/or defended in any
such court; provided, however, that matters which are under the exclusive
jurisdiction of the federal courts shall be brought in the Federal District
Court for the District of Delaware. Each party hereto consents to service of
process by any means authorized by the applicable law of the forum in any action
brought under or arising out of this Agreement, and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING HEREUNDER. In the event any suit or other legal
proceeding is brought for the enforcement of any of the provisions of this
Agreement, the parties hereto agree that the prevailing party shall be entitled

9

--------------------------------------------------------------------------------

to recover from the other party upon final judgment on the merits reasonable
attorneys' fees (and sales taxes thereon, if any), including attorneys' fees for
any appeal, and costs incurred in bringing such suit or proceeding.

    12.8  Amendment and Waiver; Interpretation. No modification, course of
conduct, amendment, supplement to or waiver of this Agreement or any provisions
hereof shall be binding upon the parties unless made in writing and duly signed
by both parties. At no time shall any failure or delay by either party in
enforcing any provisions, exercising any option, or requiring performance of any
provisions, be construed to be a waiver of same. If any of the provisions of
this Agreement are held invalid, illegal or unenforceable, the remaining
provisions shall be unimpaired. Headings are for reference and shall not affect
the meaning of any of the provisions of this Agreement.  For the purposes of
this Agreement, the term "including" means "including but not limited to" unless
otherwise expressly indicated.

    12.9  Entire Agreement. The exhibits attached to this Agreement are
incorporated by reference and constitute a part of this Agreement as if fully
set forth herein. This Agreement constitutes the entire agreement between the
parties and supersedes any prior or inconsistent agreements, negotiations,
representations and promises, written or oral, regarding the subject matter.

    12.10  Survival. Any provisions of this Agreement which must survive the
expiration or termination of this Agreement in order to give effect to their
meaning will survive any such expiration or termination of this Agreement.

    12.11  Dispute Escalation Process. The parties will attempt in good faith to
promptly resolve any controversy or claim arising out of or relating to this
Agreement by negotiations between executives of the parties. If a controversy or
claim should arise, the Chief Information Officers, or their superiors, will
meet in person or phone, as they decide, at least once and will attempt to
resolve the matter. Either Chief Information Officer may require the other to
meet within five (5) days at a mutually agreed upon time. If the matter has not
been resolved within seven (7) days of their first meeting, or a request for
such meeting if no meeting occurs, the Chief Information Officers shall refer
the matter to senior executives, who shall have authority to settle the dispute
(the "Senior Executives"). The Senior Executive for GDSC shall be its chief
executive officer or his designee and the Senior Executive of MON shall be its
chief executive officer, or his/her designee. Thereupon, the Chief Information
Officers shall promptly prepare and exchange memoranda stating the issues in
dispute, and their positions, summarizing the negotiations which have taken
place, and attaching relevant documents. The Senior Executives will meet in
person or by telephone within five (5) days of the end of the seven (7) day
period referred to above, at a mutually agreed upon time and, if an in-person
meeting is mutually agreed upon, a mutually agreed upon location. If the meeting
is in person, the first meeting shall be held at the offices of the Chief
Information Officer receiving the request to meet. If more than one in-person
meeting is held, the in-person meetings shall be held in rotation at the offices
of GDSC and MON. If the matter has not been resolved within ten (10) days of the
first meeting of the Senior Executives (which period may be extended by mutual
agreement), the parties may thereafter resort to litigation. During the course
of negotiations between the representatives, all reasonable requests made by one
party to the other for nonprivileged information will be honored in order that
each of the parties may be fully informed of the circumstances relevant to the
dispute.

    12.12  Independent Contractor Status. Nothing in this Agreement will be
construed as creating a joint venture, partnership or employment relationship
between GDSC and MON. GDSC and MON are independent contractors. Neither party
will have the right, power or implied authority to create any obligation or duty
on behalf of the other party.

    12.13  Export Controls. MON acknowledges that the Software and MON's use of
it is subject to the laws of the United States, including laws regulating
exports and transactions with non-U.S. persons and is subject to the laws of
foreign countries, including laws regulating the import of products. MON
covenants and agrees that it will not, itself or through any parent, subsidiary,
Affiliate, employee, agent

10

--------------------------------------------------------------------------------

or other party, export, import, transfer or use the Software in violation of
U.S. laws, including the Export Administration Regulations, the International
Traffic in Arms Regulations and the regulations administered by the Office of
Foreign Assets Control of the Department of the Treasury, or other similar laws
of any foreign country which pertain to the purchase, sale, license, transfer,
importation or exportation of the subject goods, services and information. Upon
written request, not more than once annually, MON shall provide verification of
its use of the Software which shall include the country(ies) in which MON and
its sublicensees (if any) are actively using the Software.

    12.14  Counterparts. This Agreement may be executed in counterparts, by
manual or facsimile signature, each of which will be deemed an original and all
of which together will constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

11

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each party has caused this Agreement to be executed by
its duly authorized representatives, as of the day, month and year first written
above.

  MON Acquisition Corp.     Gentle Dental Service Corporation
By:
/s/ STEVEN R. MATZKIN

--------------------------------------------------------------------------------


 
By:
/s/ MICHAEL T. FIORE

--------------------------------------------------------------------------------


Name:
Steven R. Matzkin

--------------------------------------------------------------------------------


 
Name:
Michael T. Fiore

--------------------------------------------------------------------------------

  [Type or Print]     [Type or Print]
Title:
President

--------------------------------------------------------------------------------


 
Title:
President

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------


EXHIBIT A
QSI System Purchase Agreement, QSI Program License Agreement and
QSI Support Services Agreement


13

--------------------------------------------------------------------------------


EXHIBIT B


Qwest Communications Corporation Q GuaranteedSM Term Agreement and Qwest
Internet Solutions, Inc. Dedicated Internet Access Service Agreement

14

--------------------------------------------------------------------------------



QuickLinks


EXECUTION COPY



TRANSITIONAL SERVICES AGREEMENT

EXHIBIT A QSI System Purchase Agreement, QSI Program License Agreement and QSI
Support Services Agreement


EXHIBIT B

